IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00356-CR
                                No. 10-18-00357-CR

TIANA JACKSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                      From the County Court at Law No. 1
                      From the County Court at Law No. 2
                          McLennan County, Texas
                         Trial Court No. 20162891CR1
                         Trial Court No. 20171582CR2



                          MEMORANDUM OPINION


      Tiana Jackson filed a motion to dismiss her appeals. See TEX.R.APP.P. 42.2(a).

Dismissal of the appeals would not prevent a party from seeking relief to which it would

otherwise be entitled. The motion is granted, and the appeals are dismissed.
                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeals dismissed
Opinion delivered and filed December 12, 2018
[CR25]




Jackson v. State                                              Page 2